341 S.W.3d 161 (2011)
STATE of Missouri, Respondent,
v.
William T. WILLIAMS, Appellant.
No. ED 95098.
Missouri Court of Appeals, Eastern District, Division Five.
April 26, 2011.
*162 W. Bevis Shock, Hugh A. Eastwood, St. Louis, MO, for appellant.
Chris Koster, Daniel N. McPherson, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
William Terry Williams appeals from a sentence and judgment of conviction for interfering with an arrest. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2010).